Citation Nr: 1421988	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of prostate disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1962 to September 1967 and from November 1990 to June 1991.  He also had additional service in the Colorado Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that determined that new and material evidence had not been presented to reopen a claim of service connection a prostate disability to include benign prostatic hypertrophy, pyelonephritis, and chronic prostatitis.  

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In October 2011, the Board reopened and remanded the Veteran's claim of service connection for a prostate disability to include benign prostatic hypertrophy, pyelonephritis, and chronic prostatitis for further development.  

In January 2014, the Board requested a Veterans Health Administration (VHA) opinion, and the VHA opinion was obtained in March 2014.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  

The claim has been characterized to comport with the evidence of record.  






FINDING OF FACT

Pre-existing prostate disease was aggravated during the Veteran's period of active duty from November 1990 to June 1991.  


CONCLUSION OF LAW

The criteria for service connection by aggravation for residuals of prostate disease, benign prostatic hypertrophy with bladder outflow obstruction and prostatitis, have been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board is granting the claim of service connection for a prostate disease, VCAA compliance need not be addressed further.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  




Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).







When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Evidence

The Veteran asserts that prostate disease is related to a sexually transmitted disease he contracted during his first period of active duty from August 1962 to September 1967 or prostate disease was aggravated during the period of active duty from November 1990 to June 1991. 

The Veteran served on active duty from August 1962 to September 1967 and from November 1990 to June 1991.  He also had additional service in the Colorado Air National Guard.  

The service treatment records for the first period of active duty from August 1962 to September 1967 show that the Veteran was treated for possible genitourinary problems.  





On a medical history form at the time of the August 1962 enlistment examination, the Veteran checked that he did not have frequent or painful urination, or kidney stones or blood in his urine.  The reviewing examiner did not refer to any prostate or genitourinary problems.  The objective August 1962 enlistment examination report included a notation that the Veteran's genitourinary system was normal.  

The Veteran was seen several times for a urethral discharge and dysuria between June 1964 and May 1965.  The history included sexual contact.  In March 1965, a smear was positive for gram negative intracellular diplococci.  In April 1965, the Veteran's prostate was normal.  In August 1965, the assessment was urethritis.  In October and December 1965, the Veteran complained of dysuria.  In December 1965, a urinalysis was negative.  In April 1966 the Veteran complained of dysuria and a urinalysis was negative.  

On a medical history form at the time of the August 1967 separation examination, the Veteran checked that he not have frequent or painful urination, or kidney stones or blood in his urine.  He did indicate that he had been treated for venereal disease.  The reviewing examiner indicated that the Veteran was treated for gonorrhea in 1965, which was treated and cured without complication or sequelae.  The objective August 1967 separation examination report noted that the Veteran was treated for gonorrhea in 1965, which was treated and cured without complication or sequelae.  There was also a notation that the Veteran's genitourinary system was normal.  

Between the two periods of active duty, private medical records show that the Veteran was treated for benign prostatic hypertrophy and for bladder outlet obstruction.  

In September 1989, D. W. Horne III, M.D., stated that the Veteran had benign prostatic hypertrophy.  In November 1989, on a cystoscopic evaluation, there was no evidence of a stricture and no significant benign prostatic hypertrophy.  In January 1990, Dr. Horne stated that the Veteran did not have a recurrence of bladder outlet obstructive symptoms after treatment with medication.  




The available service treatment records for the second period of active duty from November 1990 to June 1991 show that the Veteran was seen for urinary complaints and prostate problems on numerous occasions.  In December 1990, the Veteran had prostate problems and trouble urinating.  The examiner noted that the Veteran had a physical examination two months earlier and that his prostate was larger than normal.  The assessment was prostate enlargement and prostatitis.  

In January 1991, history included prostate problems for a year and a half and that the continued to have voiding dysfunction.  The assessment was prostatitis.  Prostatitis was also documented in January 1991, in March 1991, and in April 1991.  In April 1991, while deployed to Saudi Arabia, the Veteran had episodes of pyelonephritis and possible prostatitis.  It was recommended that he return to state side.  In May 1991 a urogram showed prostatic enlargement with post voiding residual.  

After service on VA examination in May 1992, the diagnoses were recurrent pyelonephritis and benign prostatic hypertrophy.  

In February 1994, the Veteran was treated for painful urination and prostate problems.  

On VA examination in March 1994, the diagnosis was benign prostatic hypertrophy.  On VA examination in November 1994, an enlarged prostate was noted.  

In August 1996, the Veteran underwent a transurethral resection of the prostate.

An October 1998 operative report from Provenant Health Partners indicated that the Veteran underwent a transurethral resection of the prostate.  The postoperative diagnosis was hematuria secondary to residual prostate tissue.  

On VA examination report in July 1999, it was noted that the Veteran was status post a third prostate surgery for benign prostate hypertrophy in the September/October timeframe of 1998, and that he was stable.  



The Veteran reported that he had been diagnosed with benign prostatic hypertrophy and that he had undergone transurethral resections of the prostate three times since 1991.  He stated that the last surgery was performed in 1998.  The Veteran stated that he had been told that he did not have cancer and the transurethral resection of the prostate was performed for urinary retention.  He indicated that he had good relief with no complaints with urination.  The diagnoses included prostate, status post transurethral resection of the prostate, times three, for benign prostatic hypertrophy, stable.  

On VA examination in November 2011, the diagnoses were benign prostatic hypertrophy, chronic prostatitis, prostate surgical residuals, and erectile dysfunction.  The examiner stated that the claimed prostate condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner also stated that the prostate condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

The VA examiner expressed the opinion that the Veteran did not have pyelonephritis and that there was no nexus between the first period of active duty from August 1962 to September 1967 with repeated episodes of sexually transmitted disease and any subsequent prostatitis condition or transurethral resection of the prostate.  

The VA examiner stated that the onset of chronic prostatitis with an enlarged prostate was documented several months before active duty in November 1990, which was ongoing pre-service chronic prostatitis based on the promptness of his presentation in December 1990 and the documented reported several months of preceding symptoms.  The VA examiner stated that the chronic prostatitis in 1990 was not caused by or aggravated by the sexual transmitted diseases during the first period of active duty.  




The VA examiner stated that chronic prostatitis in 1990 was clearly not aggravated by the second period of active duty from November 1990 to June 1991.  The VA examiner stated that the Veteran entered his second period of active duty with chronic prostatitis and that he was appropriately treated with antibiotic regimens.  It was noted that just short of the Veteran's discharge in June 1991, his treating urologist indicated that his chronic prostatitis was resolving, he was returned to full unrestricted duty and he was found qualified for world wide deployment.  

The VA examiner commented that benign prostatic hypertrophy with recurrent hematuria, recurrent bladder outlet obstruction, and urinary tract infections had onset date no earlier than 1994, requiring microwave prostate ablation and two transurethral prostate procedures.  

In March 2014, the Board obtained a VHA opinion from an urologist.  The VHA expert noted that the Veteran's claims file was reviewed.  The VHA expert indicated that the diagnoses of benign prostatic hypertrophy, pyelonephritis, and chronic prostatitis were less likely than not related to the sexually transmitted diseases the Veteran acquired while in Vietnam.  

The VHA expert stated that there was no relationship to the subsequent voiding problems the Veteran had in 1989 and thereafter.  The VHA expert stated that the symptoms of bladder outflow obstruction were aggravated by medical and surgical treatment in the 1990s while in the Veteran was in service.  The VHA expert explained that although the Veteran was medically treated for voiding problems he subsequently had to undergo microwave therapy, and that when that was of little benefit, he needed a resection of the prostate and bladder neck to alleviate his symptoms.  







Analysis

The evidence of record supporting service connection by aggravation for residuals of prostate disease, benign prostatic hypertrophy with bladder outflow obstruction and prostatitis, consists of the opinion of the VHA expert, who expressed the opinion that the Veteran's current prostate disease was aggravated by medical and surgical treatment during the period of active duty from November 1990 to June 1991.  The VHA expert explained that although the Veteran was medically treated for voiding problems he subsequently had to undergo microwave therapy and resection of the prostate and bladder neck to alleviate his symptoms. 

The evidence against the claim consists of the opinion of a VA examiner.  The VA examiner stated that prostatic hypertrophy with recurrent hematuria and bladder outlet obstruction and urinary tract infections had onset no earlier than 1994.  However, the record clearly shows that the Veteran was treated for benign prostatic hypertrophy and bladder outlet obstruction as early as 1989.  Additionally, the VA examiner also stated that chronic prostatitis was clearly not aggravated during the period of active duty from November 1990 to June 1991, because the Veteran was appropriately treated with antibiotic.  The VA examiner also stated the only active duty diagnosis during the second period of active duty was chronic prostatitis and not benign prostatic hypertrophy.  The evidence shows that the Veteran was diagnosed with benign prostatic hypertrophy in 1989 and that he was noted to have an enlarged prostate in December 1990.  

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  




The Board finds that the opinion of the VHA expert is more persuasive than the negative opinion expressed by the VA examiner in November 2011.  The opinion of the VHA expert is more consistent with the evidence of record.  The VHA expert found that the prostate disability was aggravated by medical and surgical treatment during period of active duty in the 1990s.  As the Board is charged with determining the probative value or evidentiary weight to be attached to a medical opinion as a finder of fact, the Board finds that the opinion of the VHA expert has greater probative value than the negative opinion by the VA examiner and that the Veteran prevails.  

In view of the foregoing, service connection by aggravation for residuals of prostate disease, benign prostatic hypertrophy with bladder outflow obstruction and prostatitis, is established.  As the Board is granting service connection by aggravation, the Board does not reach the question of direct service connection.  


ORDER

Service connection by aggravation for residuals of prostate disease, benign prostatic hypertrophy with bladder outflow obstruction and prostatitis, is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


